IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT



                                  No. 94-3139


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                                                Cross-Appellant,

                                    versus


WILLIAM O. STEELE,

                                                Defendant-Appellant,
                                                Cross-Appellee.


                          --------------------------
             Appeals from the United States District Court for the
                         Northern District of Florida
                          --------------------------


        ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
              (Opinion: 117 F.3d 1231, 11th Cir. July 24, 1997)

                              (December 4, 1997)

Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT and HULL, Circuit Judges.


B Y     T H E   C O U R T :


            A member of this court in active service having requested a poll

on the suggestion of rehearing en banc and a majority of the judges in this

court in active service having voted in favor of granting a rehearing en

banc,

            IT IS ORDERED that the above cause shall be reheard by this

court en banc.    The previous panel's opinion is hereby VACATED.